NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with Fed. R. App. P. 32.1




                     United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604
                                    Submitted October 2, 2008*
                                     Decided October 9, 2008


                                                Before
                                FRANK H. EASTERBROOK, Chief Judge
                                ANN C LAIRE WILLIAMS, Circuit Judge

                                DIANE S. SYKES, Circuit Judge

No. 08-2140
                                                                   Appeal from the United
MARTIN V. KIESEWETTER,                                             States District Court for the
     Plaintiff-Appellant,                                          Central District of Illinois.
                v.                                                 No. 06-1299
C ATERPILLAR INC.,                                                 Michael M. Mihm, Judge.
      Defendant-Appellee.


                                                 Order
    Caterpillar fired Martin Kiesewetter in 2005 after he behaved unacceptably at a
training session. Kiesewetter attributes his words and actions to the manic phase of his
bipolar disorder and contends that the Americans with Disabilities Act required Cater-
pillar to accommodate his conduct by tolerating it. The district court granted summary
judgment to Caterpillar, finding that Kiesewetter’s mental condition is not a “disability”
as the ADA uses that term. The district judge did not reach other questions, such as
whether Kiesewetter is “qualified” if he cannot meet the employer’s legitimate expecta-
tions about conduct toward superiors and co-workers.
    After the district court entered its judgment, Congress amended the ADA’s defini-
tion of “disability.” See §3 of the ADA Amendments Act of 2008 (Sept. 25, 2008). Section
8 of this statute provides that the legislation’s effective date is January 1, 2009, so it does
not apply to this appeal. We use the laws and interpretations that were in force when
the complained-of acts occurred. See Landgraf v. USI Film Products, 511 U.S. 244 (1994).



   * After examining the briefs and the record, we have concluded that oral argument is unnecessary. See
Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 08-2140                                                                          Page 2

    A “disability” is a “physical or mental impairment that substantially limits one or
more of the major life activities”. 42 U.S.C. §12102(2)(A). Bipolar disorder is a mental
impairment, but the district judge concluded that the record did not create a material
dispute about whether it had substantially limited any of Kiesewetter’s major life activi-
ties. He contends that the condition limits sleeping and working. Effects on sleep may
be granted, but the judge found that these effects are mild (i.e., not “substantial” limita-
tions) and did not bear any causal connection to Kiesewetter’s difficulties at work. Kie-
sewetter points to a letter from his physician saying that sleep disorders can cause prob-
lems at work, but no evidence in this record implies that they did cause problems for
Kiesewetter in particular.
    As for working: We shall assume, as we have done before, that “working” was a
major life activity under the pre-amendment version of the ADA. See Squibb v. Memorial
Medical Center, 497 F.3d 775, 781 (7th Cir. 2007). (The 2008 amendments specify that
“working” is among the covered “major life activities”.) A substantial limitation means
“inability to work in a broad range of jobs, rather than a specific job.” Toyota Motor Mfg.,
Kentucky, Inc. v. Williams, 534 U.S. 184, 200 (2002); see also 29 C.F.R. §1630.2(j)(3). Kie-
sewetter contends that his bipolar disorder prevents him from working as an engineer
at Caterpillar but has never tried to show that it prevents him from working at a
“broad range of jobs”. Bipolar disorder can be more or less severe. People with less se-
vere manifestations of this disorder, which afflicts approximately 1% of the population,
hold many different jobs across the economy. To prevail in this suit, Kiesewetter had to
show that his condition is sufficiently severe that he is unable to work in a broad range
of jobs, yet sufficiently mild that he is “qualified” to perform his duties at Caterpillar.
He has not produced evidence from which a reasonable jury could find in his favor on
these subjects.
   Kiesewetter contends on appeal that he was fired, not because of his condition, but
because of Caterpillar’s misapprehensions about bipolar disorder. He did not make
such an argument in the district court, however, so this contention has been forfeited.

                                                                                 AFFIRMED